Citation Nr: 1729645	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

During the period of the appeal, in a March 2013 rating decision, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 50 percent, effective December 5, 2011, the date of his increased ratings claim.  In a December 2012 rating decision, the RO continued the 50 percent rating for the Veteran's service-connected bilateral hearing loss.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the assigned rating is less than the maximum available benefits that can be awarded, and the Veteran has not withdrawn his appeal.  Accordingly, this issue remains before the Board.

The Board notes that the Veteran never submitted a notice of disagreement to the December 2012 rating decision, continuing the 50 percent evaluation for his service-connected bilateral hearing loss.  However, in a December 2016 supplemental statement of the case, the RO provided the Veteran with notice concerning his claim, satisfying, for all intents and purposes, the requirements of a statement of the case for this issue.  Additionally, in a May 2017 videoconference hearing, the undersigned VLJ heard testimony on this issue.  As a result, the Board will take up jurisdiction of the issue of an increased rating for service-connected bilateral hearing loss.  See Percy v. Shinseki, 23 Vet. App 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the claim for an increased rating for service-connected bilateral hearing loss, the Board notes that in his May 2017 hearing, the Veteran testified that his hearing had worsened.  Additionally, from the record, it appears that the last VA examination to evaluate his hearing was either in April 2012 or August 2012.  Either way, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's bilateral hearing loss.

Concerning the issue of a TDIU, in his May 2017 hearing, the Veteran testified that he was forced to retire from his job, and was unable to find new employment, because of his hearing loss.  As the Veteran's service-connected bilateral hearing loss is being remanded for further evaluation and adjudication, the Board finds that the TDIU claim is inextricably intertwined with the other claim currently on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  Additionally, the Board notes that in a June 2017 rating decision, after the May 2017 hearing, the RO granted the Veteran service connection for vertigo, evaluated as 30 percent disabling, effective August 5, 2014.  On remand, the Board finds that the RO must readjudicate the TDIU claim in conjunction with the other issues on appeal, and in light of the Veteran's now service-connected vertigo.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected disabilities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Schedule the Veteran for a VA audiological examination to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3. Schedule the Veteran for a VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a June 2017 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, an supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




